On October 17, 2002, the defendant was sentenced to five (5) years in the Montana State Prison, for the offense of Criminal Possession of Dangerous Drugs, a felony.
On March 6, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, however his attorney, Mark Sullivan, appeared on his behalf and advised the Division that the defendant was presently being detained by U.S. Marshals.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until May 2003.
Done in open Court this 6th day of March, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary L. Day.